[EDITORS' NOTE:  THIS OPINION HAS BEEN WITHDRAWN.]
FILED 63
Honorable W. O. Howard Representative, District 49 c/o House Post Office State Capitol Building Jefferson City, Missouri 65101
Dear Representative Howard:
This letter is in response to your opinion request asking as follows:
         "Does the Board of Directors of an ambulance district formed pursuant to Chap. 190 RSMO 1973 have authority to hold an election for the purpose of seeking authority from the voters to impose a property tax within the district in excess of the 15¢ on the $100 assessed valuation, other than that which is provided for in Sec. 190.065 RSMO 1973."
Ambulance districts created under Sections 190.005, et seq.,
RSMo Supp. 1973, have authority under Section 190.010 to:
         ". . . levy and collect taxes within the limitations of sections 190.005 to 190.085
and the constitution and issue bonds as provided in sections 190.005 to 190.085."
We enclosed a copy of Opinion No. 245 dated June 23, 1966, to Pace in which we discussed a similar statutory provision with respect to nursing home districts. In this instance, the form of the ballot as provided in Section 190.040, RSMo Supp. 1973, indicates that the legislature intended that the board of directors of the ambulance district would have authority to impose a property tax in excess of the 15¢ provided for in such section if such additional tax is approved by the voters.
Although Section 11(c) of Article X of the Missouri Constitution has been amended since the issuance of Opinion No. 245, 1966, such amendment does not affect the holding in that opinion; and we believe that the views that we expressed therein, which are self-explanatory, are applicable to your question.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General
Enclosure: Op. No. 245 6-23-66, Pace